internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr-118067-02 date date distributing controlled shareholder shareholder shareholder shareholder shareholder shareholder business a business b a b c plr-118067-02 state x dear this letter responds to your request dated date for rulings on the federal_income_tax consequences of a proposed transaction you submitted additional information in letters dated date and date the information submitted for consideration is summarized below distributing a state x corporation uses the accrual_method of accounting and has a calendar tax_year distributing is engaged in business a and business b distributing has only one class of voting common_stock which is held in the following proportions shareholder shareholder shareholder shareholder shareholder shareholder a b b b b c shareholder is an executor under the will of an estate we have received financial information which indicates that business a and business b have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing desires to insulate business b and its assets from the regulations liabilities and risks associated with the operation of business a we have received information demonstrating that additional insurance would result in significant additional costs moreover the corporate business_purpose cannot be achieved through a nontaxable_transaction that does not involve the distribution of stock of a controlled_corporation and which is neither impracticable nor unduly expensive accordingly in order to insulate the assets of business b from the risks of business a the following transaction has been proposed i distributing will form a new corporation controlled as a state x corporation controlled will use the accrual_method of accounting and have a calendar tax_year plr-118067-02 ii iii distributing will transfer all of the business b assets to controlled in exchange for all of the issued and outstanding_stock of controlled and the assumption by controlled of the liabilities associated with business b distributing will distribute all of the controlled common_stock pro_rata to its shareholders the following representations have been made in connection with the proposed transaction a b c d e f no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees except that certain employees will be shared for reasons of efficiency and cost effectiveness if any employee is shared by the two corporations such employee’s compensation will be shared by the two corporations based upon the amount of time spent in each business the distribution of the stock of controlled is carried out for the following corporate business_purpose in order to insulate the assets of business b from the risks of business a without incurring significant additional insurance costs the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the transaction except for the distribution by shareholder to its beneficiaries which will distribute the stock of distributing and controlled in the same proportions plr-118067-02 g h i j k l m n there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets to be transferred to controlled by distributing each equals or exceeds the sum of the liabilities to be assumed as determined under sec_357 by controlled the liabilities to be assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution of controlled stock is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled o immediately after the distribution no person will hold disqualified_stock in distributing or controlled which constitutes a percent or greater interest in such corporations within the meaning of sec_355 based solely on the information submitted and representations made we hold as follows the transfer by distributing of the business b assets to controlled in exchange for all of the issued and outstanding_stock of controlled and the assumption by plr-118067-02 controlled of the liabilities associated with business b followed by the distribution as described above will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 distributing will recognize no gain_or_loss upon the transfer of the business b assets to controlled in exchange for controlled stock and the assumption_of_liabilities as described above sec_361 and sec_357 controlled will recognize no gain_or_loss on the receipt of the business b assets in exchange for controlled stock as described above sec_1032 controlled's basis in each asset received from distributing will equal the basis of such asset in the hands of distributing immediately prior to the transfer sec_362 controlled's holding_period for each asset received from distributing will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss on the distribution of the controlled stock sec_361 distributing's shareholders will recognize no gain_or_loss and no amount will be included in the income of distributing’s shareholders upon their receipt of the controlled stock as described above sec_355 the aggregate basis of the distributing and controlled stock in the hands of each distributing shareholder immediately after the distribution will equal the shareholder’s aggregate basis in his or her distributing stock immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the distributing shareholders' holding_period of the controlled stock received in the distribution will include the holding_period of the distributing stock on which the distribution is made provided that such distributing stock is held by the distributing shareholder as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_1_312-10 we express no opinion about the tax treatment of the proposed transaction under other provisions of the internal_revenue_code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the plr-118067-02 proposed transaction that are not specifically covered by the above rulings specifically no opinion is expressed concerning the tax consequences of the corporation’s s_corporation status this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours richard e coss assistant to the branch chief branch office of associate chief_counsel corporate cc
